EXECUTION COPY

LOAN PURCHASE AGREEMENT

        THIS LOAN PURCHASE AGREEMENT, dated February 12, 2003, is entered into
by and among DLJ Mortgage Capital, Inc., a Delaware corporation (“Seller”),
Credit Suisse First Boston Mortgage Acceptance Corp., a Delaware corporation
(“Purchaser”), U.S. Bank National Association, as indenture trustee (the
“Indenture Trustee”) and Irwin Whole Loan Home Equity Trust 2003-A (the
“Issuer”):

WITNESSETH:

        WHEREAS, Seller, in the ordinary course of its business acquires and
originates mortgage loans and acquired or originated all of the mortgage loans
listed on the Loan Schedule attached as Exhibit A hereto (the “Loans”);

        WHEREAS, the parties hereto desire that: (i) the Seller sell the Loans
to the Purchaser on the Closing Date pursuant to the terms of this Loan Purchase
Agreement together with the Basic Documents, and (ii) the Seller make certain
representations and warranties on the Closing Date;

        WHEREAS, pursuant to the Trust Agreement, the Purchaser will sell the
Loans and transfer all of its rights under this Loan Purchase Agreement to the
Issuer on the Closing Date;

        NOW, THEREFORE, for and in consideration of the sale of the Loans from
Seller to the Purchaser on the date hereof, the Purchaser shall pay to Seller on
the date hereof by wire transfer of immediately available funds the net proceeds
to the Purchaser of the sale of the Notes, less the amount deposited into the
Basis Risk Reserve Fund pursuant to the Indenture, together with the
Certificates, the parties hereto hereby agree as follows:

         Section 1. Transfer of Loans. (a) Seller hereby sells, transfers,
assigns and otherwise conveys to Purchaser (A) the Loans, including the Mortgage
Notes, the Mortgages, any related insurance policies and all other documents in
the related Loan Files and including any Eligible Substitute Loans; (B) pool
insurance policies, hazard insurance policies, and bankruptcy bonds relating to
the foregoing, and (C) all amounts payable after the Cut-off Date to the holders
of the Loans in accordance with the terms thereof. In addition, Seller has
delivered to the Purchaser or the Custodian, as directed by the Purchaser, the
Loan Schedule and the documents listed on Exhibit C.

         (b)   Based on the Initial Certification of the Custodian, the
Indenture Trustee acknowledges receipt by the Custodian of the documents
identified in the Initial Certification and declares that the Custodian holds
such documents and the other documents delivered to the Custodian constituting
the applicable Loan Files, in trust for the exclusive use and benefit of all
present and future Noteholders. The Indenture Trustee acknowledges that it or
the Custodian will maintain possession of the Loans and the Loan Files in the
State of Illinois, as directed by the Purchaser, unless otherwise permitted by
the Rating Agencies.

--------------------------------------------------------------------------------

         (c)   The Indenture Trustee agrees to deliver on the Closing Date to
the Purchaser and the Servicer an Initial Certification from the Custodian (to
the extent received by the Indenture Trustee from the Custodian). Based on its
review and examination, and only as to the documents identified in such Initial
Certification, the Custodian, pursuant to the terms of the Custodial Agreement,
will acknowledge that such documents appear regular on their face and relate to
such Loan. Neither the Indenture Trustee nor the Custodian shall be under any
duty or obligation to inspect, review or examine said documents, instruments,
certificates or other papers to determine that the same are genuine,
enforceable, recordable or appropriate for the represented purpose or that they
have actually been recorded in the real estate records or that they are other
than what they purport to be on their face; provided, however, that neither the
Indenture Trustee nor the Custodian shall make any determination as to whether
(i) any endorsement is sufficient to transfer all right, title and interest of
the party so endorsing, as noteholder or assignee thereof, in and to that
Mortgage Note or (ii) any assignment is in recordable form or is sufficient to
effect the assignment of and transfer to the assignee thereof under the mortgage
to which the assignment relates. Not later than 90 days after the Closing Date,
upon receipt of a Final Certification from the Custodian provided for in the
Custodial Agreement, the Indenture Trustee shall deliver to the Purchaser, the
Seller and the Servicer such Final Certification, with any applicable exceptions
noted thereon.

         (d)   If, in the course of such review, the Indenture Trustee is
notified by the Custodian that any document constituting a part of a Loan File
does not meet the requirements of Exhibit C hereto, the Indenture Trustee shall
cause the Custodian to list such as an exception in the Final Certification.

         (e)   The Seller shall promptly correct or cure such defect within 90
days from the date it is so notified of such defect and, if the Seller does not
correct or cure such defect within such period, the Seller shall either (i)
substitute for the related Loan an Eligible Substitute Loan, which substitution
shall be accomplished in the manner and subject to the conditions set forth in
Section 2(d), or (ii) purchase such Loan within 90 days from the date the Seller
was notified of such defect in writing at the Repurchase Price of such Loan if
such defect materially and adversely affects the value of the related Loan or
interests of the Noteholders or the Certificateholders; provided, however, that
if the cure, substitution or repurchase of a Loan pursuant to this provision is
required by reason of a delay in delivery of any documents by the appropriate
recording office, then the Seller shall be given 270 days from the Closing Date
to cure such defect or substitute for, or repurchase such Loan; and further
provided, that the Seller shall have no liability for recording any Assignment
of Mortgage in favor of the Indenture Trustee or for the Servicer's failure to
record such Assignment of Mortgage, and the Seller shall not be obligated to
repurchase or cure any Loan as to which such Assignment of Mortgage is not
recorded. The Indenture Trustee shall deliver written notice to each Rating
Agency within 270 days from the Closing Date indicating each Mortgage (a) which
has not been returned by the appropriate recording office or (b) as to which
there is a dispute as to location or status of such Mortgage. Such notice shall
be delivered every 90 days thereafter until the related Mortgage is returned to
the Custodian. Any substitution shall not be effected prior to the additional
delivery to the Indenture Trustee or the Custodian, of a Request for Release and
the Loan File for any such Eligible Substitute Loan. The Repurchase Price for
any such Loan shall be deposited by the Seller in the Payment Account on or
prior to the Business Day immediately preceding such Payment Date in the month
following the month of repurchase and, upon receipt of such deposit,



2

--------------------------------------------------------------------------------



the Custodian, pursuant to the terms of the Custodial Agreement, will release
the related Loan File to the Seller and will execute and deliver at the Seller's
request such instruments of transfer or assignment prepared by the Seller, in
each case without recourse, representation and warranty or as shall be necessary
to vest in the Seller's, or a its designee, the interest of the Purchaser, the
Issuer, and the Indenture Trustee in any Loan released pursuant hereto. It is
understood and agreed that the obligation of the Seller to cure, substitute for
or to repurchase any Loan which does not meet the requirements of this Section
shall constitute the sole remedy respecting such defect available to the
Indenture Trustee, the Purchaser and any Certificateholder against the Seller.

         (f)   All of the Loan Files are being held pursuant to the Custodial
Agreement. Notwithstanding anything to the contrary contained herein, the
parties hereto acknowledge that the functions of the Indenture Trustee with
respect to the custody, acceptance, inspection and release of the Loan Files
pursuant to Sections 1 and 2 hereof shall be performed by the Custodian. In
connection with the assignment of any Loan registered on the MERS(R)System, the
Indenture Trustee shall cause, at the Servicer's expense, as soon as practicable
after the Closing Date, the MERS(R)System to indicate that such Loans have been
assigned by the Seller to the Indenture Trustee in accordance with this Loan
Purchase Agreement, the Owner Trust Agreement and the Indenture for the benefit
of the Noteholders by including (or deleting, in the case of Loans which are
repurchased in accordance with this Agreement) in such computer files (a) the
code "[IDENTIFY INDENTURE TRUSTEE SPECIFIC CODE]" in the field "[IDENTIFY THE
FIELD NAME FOR INDENTURE TRUSTEE]" which identifies the Indenture Trustee and
(b) the code "[IDENTIFY SERIES SPECIFIC CODE NUMBER]" in the field "Pool Field"
which identifies the series of the Notes issued in connection with such Loans.
Indenture Trustee agrees that it will not alter the codes referenced in this
paragraph with respect to any Loan during the term of this Loan Purchase
Agreement unless and until such Loan is repurchased in accordance with the terms
of this Loan Purchase Agreement.

         Section 2.   Representations and Warranties.

         (a)   Representations and Warranties as to Seller. Seller represents
and warrants to the Purchaser, the Indenture Trustee and the Issuer that as of
the Closing Date:

                 (i)    Organization and Good Standing; Licensing. Seller is a
company duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation and has all licenses necessary to carry out
its business as now being conducted, and is licensed and qualified to transact
business in and is in good standing under the laws of its state of jurisdiction;

                 (ii)    Power, Authority and Binding Obligations. Seller has
the power and authority to make, execute, deliver and perform this Loan Purchase
Agreement and all of the transactions contemplated under this Loan Purchase
Agreement, and has taken all necessary action to authorize the execution,
delivery and performance of this Loan Purchase Agreement. When executed and
delivered, this Loan Purchase Agreement will constitute the legal, valid and
binding obligation of Seller enforceable in accordance with its terms, except as
enforcement of such terms may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors' rights generally and by the
availability of equitable remedies;



3

--------------------------------------------------------------------------------



                 (iii)    No Conflicts. Neither the execution and delivery of
this Loan Purchase Agreement, nor the consummation of the transactions herein
contemplated hereby, nor compliance with the provisions hereof, will conflict
with or result in a breach of, or constitute a default under, any of the
provisions of any law, governmental rule, regulation, judgment, decree or order
binding on Seller or its properties or the certificate of incorporation or
by-laws of Seller, except those conflicts, breaches or defaults which would not
reasonably be expected to have a material adverse effect on Seller's ability to
enter into this Loan Purchase Agreement and to consummate the transactions
contemplated hereby;

                 (iv)    No Consent. The execution, delivery and performance by
Seller of this Loan Purchase Agreement and the consummation of the transactions
contemplated hereby do not require the consent or approval of, the giving of
notice to, the registration with, or the taking of any other action in respect
of, any state, federal or other governmental authority or agency, except those
consents, approvals, notices, registrations or other actions as have already
been obtained, given or made and conveyance of the related Loans by Seller are
not subject to bulk transfer or any similar statutory provisions in effect in
any applicable jurisdiction;

                 (v)    Enforceability. This Loan Purchase Agreement has been
duly executed and delivered by Seller and, assuming due authorization, execution
and delivery by the Purchaser, the Indenture Trustee and the Issuer, constitutes
a valid and binding obligation of Seller enforceable against it in accordance
with its terms (subject to applicable bankruptcy and insolvency laws and other
similar laws affecting the enforcement of the rights of creditors generally) and
general principles of equity;

                 (vi)    No Litigation. There are no actions, litigation, suits
or proceedings pending or threatened against Seller before or by any court,
administrative agency, arbitrator or governmental body (i) with respect to any
of the transactions contemplated by this Loan Purchase Agreement, (ii) on the
sale of the Loans, or (iii) with respect to any other matter which in the
judgment of Seller if determined adversely to Seller would reasonably be
expected to materially and adversely affect Seller's ability to perform its
obligations under this Loan Purchase Agreement; and Seller is not in default
with respect to any order of any court, administrative agency, arbitrator or
governmental body so as to materially and adversely affect the transactions
contemplated by this Loan Purchase Agreement; and

                 (vii)    Solvent. Seller does not believe, nor does it have any
cause or reason to believe, that it cannot perform each and every covenant
contained in this Loan Purchase Agreement. Seller is solvent and the sale of the
Loans by it will not cause Seller to become insolvent. The sale of the Loans by
Seller is not undertaken with the intent to hinder, delay or defraud any of
Seller's creditors.

         (b)   Representations and Warranties as to Loans. Seller hereby
represents and warrants, as to each Loan, that the representations and
warranties set forth on Exhibit B attached hereto are true and correct as of the
Cut-off Date, except where otherwise indicated in Exhibit B.



4

--------------------------------------------------------------------------------



         (c)   Representations and Warranties as to Purchaser. Purchaser
warrants and represents to, and covenants with, Seller that:

                 (i)    Purchaser is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and has all requisite corporate power and authority to acquire,
own and purchase the Loans;

                 (ii)    Purchaser has full corporate power and authority to
execute, deliver and perform under this Loan Purchase Agreement, and to
consummate the transactions set forth herein. The execution, delivery and
performance by Purchaser of this Loan Purchase Agreement, and the consummation
by it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action of Purchaser. This Loan Purchase Agreement has been
duly executed and delivered by Purchaser and constitutes the valid and legally
binding obligation of Purchaser enforceable against Purchaser in accordance with
its respective terms;

                 (iii)    To the best of Purchaser's knowledge, no material
consent, approval, order or authorization of, or declaration, filing or
registration with, any governmental entity is required to be obtained or made by
Purchaser in connection with the execution, delivery or performance by Purchaser
of this Loan Purchase Agreement, or the consummation by it of the transactions
contemplated hereby;

                 (iv)    Purchaser understands that the Loans have not been
registered under the 1933 Act or the securities laws of any state:

                 (v)    The purchase price being paid by Purchaser for the Loans
is in excess of $250,000 and will be paid by cash remittance of the full
purchase price within thirty (30) days of the sale;

                 (vi)    Purchaser is acquiring the Loans for investment for its
own account only and not for any other person;

                 (vii)    Purchaser considers itself a substantial,
sophisticated institutional investor having such knowledge and financial and
business matters that it is capable of evaluating the merits and the risks of
investment in the Loans;

                 (viii)    Purchaser has been furnished with all information
regarding the Loans that it has requested from Seller;

                 (ix)    Neither Purchaser nor anyone acting on its behalf has
offered, transferred, pledged, sold or otherwise disposed of the Loans, an
interest in the Loans or any other similar security to, or solicited any offer
to buy or accept a transfer, pledge or other disposition of the Loans, any
interest in the Loans or any other similar security from, or otherwise
approached or negotiated with respect to the Loans, any interest in the Loans or
any other similar security with, any person in any manner, or made any general
solicitation by means of general advertising or in any other manner, or taken
any other action which would constitute a distribution of the Loans under the
1933 Act or which would render the disposition of the Loans a violation of
Section 5 of the 1933 Act or require registration pursuant thereto, nor will it
act,



5

--------------------------------------------------------------------------------



nor has it authorized or will it authorize any person to act, in such manner
with respect to the Loans; and

                 (x)    Either:  (A) Purchaser is not an employee benefit plan
("Plan") within the meaning of section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA") or a plan (also "Plan") within the
meaning of section 4975(e)(1) of the Internal Revenue Code of 1986 as amended
("Code"), and Purchaser is not directly or indirectly purchasing the Loans on
behalf of, investment manager of, as named fiduciary of, as trustee of, or with
assets of, a Plan; or (B) Purchaser's purchase of the Loans will not result in a
prohibited transaction under section 406 of ERISA or section 4975 of the Code.

         (d)   Upon discovery by Seller or upon notice from Purchaser, the
Issuer, the Owner Trustee, the Indenture Trustee or any Custodian, as
applicable, of a breach of any representation or warranty set forth in Section 2
above which materially and adversely affects the interests of the
Securityholders in any Loan, Seller shall, within 90 days of its discovery or
its receipt of notice of such breach, either (i) cure such breach in all
material respects or (ii) to the extent that such breach is with respect to a
Loan or a Basic Document, either (A) repurchase such Loan from the Trust at the
Repurchase Price, or (B) substitute one or more Eligible Substitute Loans for
such loan, in each case in the manner and subject to the conditions and
limitations set forth below.

        Upon discovery by Seller or upon notice from Purchaser, the Issuer, the
Servicer, the Owner Trustee, the Indenture Trustee or any Custodian, as
applicable, of a breach of any representation or warranty set forth in Exhibit B
attached hereto pursuant to Section 2 above with respect to any Loan that
materially and adversely affects the interests of the Securityholders or of
Purchaser in such Loan (notice of which shall be given to Purchaser by Seller,
if it discovers the same), notwithstanding Seller’s lack of knowledge with
respect to the substance of such representation and warranty, Seller shall,
within 90 days after the earlier of its discovery or receipt of notice thereof;
either cure such breach in all material respects or either (i) repurchase such
Loan from the Trust at the Repurchase Price, or (ii) substitute one or more
Eligible Substitute Loans for such Loan, in each case in the manner and subject
to the conditions set forth below. The Repurchase Price for any such Loan
repurchased by Seller shall be deposited or caused to be deposited by the
Servicer in the Custodial Account maintained by it pursuant to Section 3.02 of
the Servicing Agreement.

        Seller shall also deliver to the Custodian on behalf of the Issuer, with
respect to such Eligible Substitute Loan or Loans, the original Mortgage Note
and all other documents and agreements as are required herein, with the Mortgage
Note endorsed as required herein. No substitution will be made in any calendar
month after the Determination Date for such month. Monthly Payments due with
respect to Eligible Substitute Loans in the month of substitution shall not be
property of the Issuer and if received by the Servicer will be retained by the
Servicer and remitted by the Servicer to Seller on the next succeeding Payment
Date, provided that a payment at least equal to the applicable Monthly Payment
has been received by the Issuer, for such month in respect of the Deleted Loan.
For the month of substitution, distributions to the Custodial Account pursuant
to the Servicing Agreement will include the Monthly Payment due on a Deleted
Loan for such month and thereafter Seller shall be entitled to retain all
amounts received in respect of such Deleted Loan. The Indenture Trustee shall
amend or cause to be



6

--------------------------------------------------------------------------------



amended the Loan Schedule to reflect the removal of such Deleted Loan and the
substitution of the Eligible Substitute Loan or Loans. Upon such substitution,
the Eligible Substitute Loan or Loans shall be subject to the terms of this Loan
Purchase Agreement in all respects, and Seller shall be deemed to have made the
representations and warranties with respect to the Eligible Substitute Loan
contained herein and set forth in paragraphs (b) through (p) of Exhibit B
attached hereto as of the date of substitution, and Seller shall be obligated to
repurchase or substitute for any Eligible Substitute Loan as to which a
Repurchase Event has occurred as provided herein. Seller shall deposit any
related Substitution Amount (as calculated by the Servicer pursuant to the
Servicing Agreement) into the Custodial Account on the day of substitution,
without any reimbursement therefor.

        Upon receipt by the Indenture Trustee on behalf of the Issuer and the
Custodian of written notification, signed by a Servicing Officer, of the deposit
of such Repurchase Price or of such substitution of an Eligible Substitute Loan
(together with the complete related Loan File) and deposit of any applicable
Substitution Adjustment Amount as provided above, the Custodian, pursuant to the
terms of the Custodial Agreement and on behalf of the Indenture Trustee, will
release to Seller the related Loan File for the Loan being repurchased or
substituted for and the Indenture Trustee shall execute and deliver such
instruments of transfer or assignment prepared by the Servicer, in each case
without recourse, representation or warranty as shall be necessary to vest in
Seller or its designee such Loan released pursuant hereto and thereafter such
Loan shall not be an asset of the Issuer.

        It is understood and agreed that the obligation of Seller to cure any
breach, or to repurchase or substitute for, any Loan as to which such a breach
has occurred and is continuing shall constitute the sole remedy respecting such
breach available to Purchaser, the Servicer, the Issuer, the Certificateholders
(or the Owner Trustee on behalf of the Certificateholders) and the Noteholders
(or the Indenture Trustee on behalf of the Noteholders) against Seller.

         (a)   It is understood and agreed that (i) representations and
warranties set forth in Section 2 above and (ii) the representations and
warranties set forth on Exhibit B attached hereto, shall survive delivery of the
respective Loan Files to the Indenture Trustee or the Custodian.

         Section 3. Definitions. For all purposes of this Loan Purchase
Agreement, except as otherwise expressly provided herein or unless the context
otherwise requires, capitalized terms not otherwise defined herein shall have
the meanings assigned to such terms in the Definitions contained in Appendix A
to the Indenture, dated February 12, 2003 (as it may be amended or modified, the
"Indenture"), between the Issuer and the Indenture Trustee, as in effect on the
date hereof. All other capitalized terms used herein shall have the meanings
specified herein.

         Section 4. GOVERNING LAW. THIS LOAN PURCHASE AGREEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.



7

--------------------------------------------------------------------------------



         Section 5. Counterparts. This Loan Purchase Agreement may be executed
in counterparts, each of which, when so executed, shall be deemed to be an
original and together shall constitute one and the same instrument.

         Section 6. Limitation of Liability of Owner Trustee. It is expressly
understood and agreed by the parties hereto that (a) this Loan Purchase
Agreement is executed and delivered by Wilmington Trust Company, not
individually or personally, but solely as Owner Trustee of the Irwin Whole Loan
Home Equity Trust 2003-A, in the exercise of the powers and authority conferred
and vested in it, (b) each of the representations, undertakings and agreements
herein made on the part of the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company, but is
made and intended for the purpose for binding only the Issuer, (c) nothing
herein contained shall be construed as creating any liability on Wilmington
Trust Company, individually or personally, to perform any covenant either
expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto and (d) under no circumstances shall Wilmington Trust
Company be personally liable for the payment of any indebtedness or expenses of
the Issuer or be liable for the breach or failure of any obligation,
representation, warranty or covenant made or undertaken by the Issuer under this
Loan Purchase Agreement or any other related documents.

         Section 7. Successors and Assigns. This Loan Purchase Agreement shall
inure to the benefit of and be binding upon Seller, Purchaser, the Indenture
Trustee and the Issuer and their respective successors and assigns.

         Section 8. Intention of the Parties. (a) It is the express intent of
the parties hereto that the conveyance by the Seller to the Purchaser pursuant
to this Loan Purchase Agreement of the Loans be, and be construed as, an
absolute sale and assignment by the Seller to the Purchaser. Further, it is not
intended that the conveyance be deemed to be the grant of a security interest in
the Loans by the Seller to the Purchaser to secure a debt or other obligation.
However, in the event that the Loans are held to be property of the Seller, or
if for any reason this Loan Purchase Agreement is held or deemed to create a
security interest in the Loans, then (i) this Loan Purchase Agreement shall be a
security agreement within the meaning of Article 9 of the New York Uniform
Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; (ii) the conveyances provided for in Section 1 shall be a grant by
the Seller to the Purchaser of, and the Seller does hereby grant to the
Purchaser, a security interest in all of the Seller's right, title and interest,
whether now owned or hereafter acquired, in and to (A) the Loans, including the
Mortgage Notes, the Mortgages, any related insurance policies and all other
documents in the related Loan Files and including any Eligible Substitute Loans;
(B) all pool insurance policies, hazard insurance policies and bankruptcy bonds
relating to the foregoing, (C) all amounts payable after the Cut-off Date to the
holders of the Loans in accordance with the terms thereof; (D) all income,
payments, proceeds and products of the conversion, voluntary or involuntary, of
the foregoing into cash, instruments, securities or other property; (E) all
accounts, chattel paper, deposit accounts, documents, general intangibles,
goods, instruments, investment property, letter-of-credit rights, letters of
credit, money, and oil, gas, and other minerals, consisting of, arising from, or
relating to, any of the foregoing; and (F) all proceeds of any of the foregoing;
(iii) the possession or control by the Purchaser or any other agent of the
Purchaser of any of the foregoing property shall be deemed to be possession or



8

--------------------------------------------------------------------------------



control by the secured party, or possession or control by a purchaser, for
purposes of perfecting the security interest pursuant to the Uniform Commercial
Code (including, without limitation, Sections 9-104, 9-106, 9-313 or 9-314
thereof); and (iv) notifications to persons holding such property, and
acknowledgments, receipts or confirmations from persons holding such property,
shall be deemed notifications to, or acknowledgments, receipts or confirmations
from, securities intermediaries, bailees or agents of, or persons holding for,
the Purchaser, as applicable, for the purpose of perfecting such security
interest under applicable law.

         (b)   The parties hereto, shall, to the extent consistent with this
Loan Purchase Agreement, take such reasonable actions as may be necessary to
ensure that, if this Loan Purchase Agreement were deemed to create a security
interest in the Loans, such security interest would be a perfected security
interest of first priority as applicable.














9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Loan Purchase Agreement
to be executed by their duly authorized officers as of the date first above
written.

 

DLJ MORTGAGE CAPITAL, INC., CORP.




 

By:                                                                     
                    
          Name:
          Title:


 

CREDIT SUISSE FIRST BOSTON MORTGAGE ACCEPTANCE CORP., as Purchaser




 

By:                                                                     
                    
          Name:
          Title:


 

U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee




 

By:                                                                     
                    
          Name:
          Title:


 

IRWIN WHOLE LOAN HOME EQUITY TRUST 2003-A, as Issuer

By:  WILMINGTON TRUST COMPANY, not in its
           individual capacity but solely as
           Owner Trustee




 

By:                                                                     
                    
          Name:
          Title:


--------------------------------------------------------------------------------


EXHIBIT A

LOAN SCHEDULE

(AVAILABLE UPON REQUEST)













--------------------------------------------------------------------------------


EXHIBIT B

REPRESENTATIONS AND
WARRANTIES WITH RESPECT TO LOANS

                 (a)      Sole Owner.   As of the Closing Date, immediately
prior to the sale, transfer and assignment to Purchaser, Seller is the sole
owner of record and holder of the Loan and the indebtedness evidenced by the
Loan, the Loan was not subject to an assignment or pledge and Seller had good
and marketable title to and was the sole owner thereof and had full right to
transfer and sell the Loan to the Purchaser free and clear of any encumbrance,
equity, lien, pledge, charge, claim or security interest and has the full right
and authority subject to no interest or participation of, or agreement with, any
other party, to sell and assign the Loan and following the sale of the Loan, the
Purchaser will own such Loan free and clear of any encumbrance, equity,
participation interest, lien, pledge, charge, claim or security interest;


                  (b)     Compliance With Laws.   Any and all requirements of
any federal, state or local law including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity or disclosure laws applicable to the Loan have been
complied with in all material respects;


                  (c)     No Waivers.   Except for one Loan, which is subject to
the Soldier and Sailor's Civil Relief Act of 1940, the terms of each Loan have
not been impaired, waived, altered or modified in any respect, except by written
instruments which have been recorded to the extent any such recordation is
required by law, or, necessary to protect the interest of the Purchaser. No
instrument of waiver, alteration or modification has been executed, and no
Mortgagor has been released, in whole or in part, from the terms thereof except
in connection with an assumption agreement, the terms of which are reflected in
the Loan Schedule;


                  (d)     Underwriting Standards.   The Loan complies with all
the terms, conditions and requirements of the Originator's underwriting
standards in effect at the time of origination of such Loan;


                  (e)     Loan Schedule.  The information set forth in the Loan
Schedule is complete, true and correct in all material respects as of the
Cut-off Date;


                  (f)     Valid Security Interest.  The Loan is a valid,
subsisting, enforceable and perfected first, second or third lien on the
Mortgaged Property (as described on the Loan Schedule), including all buildings
and improvements on the Mortgaged Property, and such lien of is subject only to
the following:


 

          (i)    real estate taxes and special assessments not yet delinquent
(provided, that property taxes may be delinquent up to one year);


 

          (ii)    as to any Loan identified as a junior lien on the Loan
Schedule, any senior liens secured by the Mortgaged Property related to such
Loan;




B-1

--------------------------------------------------------------------------------



 

          (iii)    covenants, conditions and restrictions, rights of way,
easements and other matters of public record as of the date of recording that
are acceptable to mortgage lending institutions generally;


 

          (iv)    liens verified as paid;


 

          (v)    liens and judgments of $5,000 or less, including (A) sewer or
maintenance liens, mechanics' liens, (B) liens resulting from UCC filings that
have been included in the first mortgage balance for the purpose of calculating
the combined-loan-to-value ratio for any related Loan, and (C) liens relating to
other matters to which like properties are commonly subject that do not
materially interfere with the benefits of the security intended to be provided
to, among others, the Originator by the related mortgage documents.


Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Loan establishes and creates a valid,
subsisting, enforceable and perfected second lien and second priority security
interest on the property described therein and Seller has full right to sell and
assign the same to Purchaser, provided, however, that any representation as to
the enforceability of any security interest or lien is subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
rights of creditors generally and general principles of equity (whether
considered in a proceeding at law or equity).;

                  (g)     Mechanics' Liens.   To the best of Seller's knowledge
there are no mechanics' or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such liens) affecting the related collateral which are or may be liens
prior to or equal to the lien of the related Loan;


                  (h)     Unpaid Taxes.   To the best of Seller's knowledge all
taxes, governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid, or escrow funds have been established in an amount
sufficient to pay for every such escrowed item which remains unpaid and which
has been assessed but is not yet due and payable;


                  (i)     No Defenses.   The Loan is not subject to any right of
rescission, set-off, counterclaim or defense, including, without limitation, the
defense of usury, nor will the operation of any of the terms of the Loan, or the
exercise of any right thereunder, render the Loan unenforceable, in whole or in
part, or subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, and no such right of rescission, set-off,
counterclaim or defense has been asserted with respect thereto;


                  (j)     No Damage.  To the best of Seller's knowledge the
Mortgaged Property is not subject to any material damage by waste, fire,
earthquake, windstorm, flood or other casualty. At origination of the Loan there
was, and there currently is, no proceeding pending for the total or partial
condemnation of the Mortgaged Property;


                  (k)     Improvements.  To the best of Seller's knowledge all
improvements subject to any Mortgage which were considered in determining the
appraised value of the Mortgaged Property lie wholly within the boundaries and
building restriction lines of the




B-2

--------------------------------------------------------------------------------



Mortgaged Property (and wholly within the project with respect to a condominium
unit) and no improvements on adjoining properties encroach upon the related
Mortgaged Property except those which are insured against by a title insurance
policy and all improvements on the property comply with all applicable zoning
and subdivision laws and ordinances;


                  (l)     Recordation.  Seller has delivered or caused to be
delivered to the Purchaser or the Custodian on behalf of the Purchaser the
original Mortgage bearing evidence that such instruments have been recorded in
the appropriate jurisdiction where the Mortgaged Property is located as
determined by Seller (or, in lieu of the original of the Mortgage or the
assignment thereof, a duplicate or conformed copy of the Mortgage or the
instrument of assignment, if any, together with a certificate of receipt from
Seller or the settlement agent who handled the closing of the Loan, certifying
that such copy or copies represent true and correct copy(ies) of the originals)
and that such original(s) have been or are currently submitted to be recorded in
the appropriate governmental recording office of the jurisdiction where the
Mortgaged Property is located) or a certification or receipt of the recording
authority evidencing the same;


                  (m)     Delinquencies.   As of the Cut-off Date, (a) no more
than .51% of the Loans are more than 30 days delinquent; (b) none of the Loans
are more than 60 days delinquent; and (c) none of the Loans are 90 days or more
delinquent;


                  (n)     Original.   The Loan is original and genuine and is
the legal, valid and binding obligation of the maker thereof, enforceable in all
respects in accordance with its terms subject to bankruptcy, insolvency,
moratorium, reorganization and other laws of general application affecting the
rights of creditors and by general equitable principles;


                  (o)     Closed End.   The Loan has been closed and the
proceeds of the Loan have been fully disbursed and there is no requirement for
future advances thereunder, and any and all requirements as to completion of any
on-site or off-site improvement and as to disbursements of any escrow funds
therefor have been complied with. All costs, fees and expenses incurred in
making or closing the Loan and the recording of the Mortgage were paid, and the
Mortgagor is not entitled to any refund of any amounts paid or due under the
Mortgage Note or Mortgage; and


                  (p)     REMIC Ineligible.   As of the Cut-off Date, not less
than 57% of the Loans, by Cut-off Date Loan Balance, are REMIC Ineligible Loans.




B-3

--------------------------------------------------------------------------------




EXHIBIT C


CONTENTS OF EACH LOAN FILE

        With respect to each Loan, the Loan File shall include each of the
following items, which shall be delivered to the Purchaser or its designee
pursuant to the terms of the Loan Purchase Agreement to which this Exhibit is
attached:

         Section 1.   The original Mortgage Note endorsed "Pay to the order of
___________________ without recourse," and signed in the name of the Seller by
an authorized officer, with all intervening endorsements showing a complete
chain of title from the originator to the Seller. If the Loan was acquired by
the Seller in a merger, the endorsement must be by "[Seller], successor by
merger to the [name of predecessor]". If the Loan was acquired or originated by
the Seller while doing business under another name, the endorsement must be by
"[Seller] formerly known as [previous name]". If the original note is
unavailable, seller will provide an affidavit of lost note (in form acceptable
to the Purchaser) stating that the original Mortgage Note was lost or destroyed,
together with a copy of such Mortgage Note and indemnifying the Purchaser
against any and all claims arising as a result of any person or entity claiming
they are the holder of the note or that the note has been paid off and returned.

         Section 2.   Except as provided below and for each Loan that is not a
Loan registered with MERS, the original Mortgage with evidence of recording
thereon, or a copy thereof certified by the public recording office in which
such mortgage has been recorded or, if the original Mortgage has not been
returned from the applicable public recording office, a true certified copy,
certified by the title insurer, of the original Mortgage together with a
certificate of the Seller certifying that the original Mortgage has been
delivered for recording in the appropriate public recording office of the
jurisdiction in which the Mortgaged Property is located and in the case of each
Loan registered with MERS, the original Mortgage, noting the presence of the MIN
of the Loans and either language indicating that the Loan is a MOM Loan or if
the Loan was not a MOM Loan at origination, the original Mortgage and the
assignment thereof to MERS, with evidence of recording indicated thereon, or a
copy of the Mortgage certified by the public recording office in which such
Mortgage has been recorded.

         Section 3.   In the case of each Loan that is not Loan registered with
MERS, the original Assignment of Mortgage, from the Seller in accordance with
Purchaser's instructions, which Assignment of Mortgage shall, but for any blanks
requested by the Purchaser, be in form and substance acceptable for recording,
or a copy certified by the Seller as a true and correct copy of the original
Assignment of Mortgage which has been sent for recordation. If the Loan was
acquired or originated by the Seller while doing business under another name,
the Assignment of Mortgage must be by "[Seller] formerly known as [previous
name]".

         Section 4.   With respect to Loans that are not cooperative loans, any
original policy of title insurance, if applicable, including riders and
endorsements thereto, or if any such policy has not yet been issued, a written
commitment or interim binder or preliminary report of title issued by the title
insurance or escrow company.



C-1

--------------------------------------------------------------------------------



         Section 5.   Originals of all recorded intervening Assignments, or
copies thereof, certified by the public recording office in which such
Assignments of Mortgage have been recorded showing a complete chain of title
from the originator to the Seller, with evidence of recording thereon, or a copy
thereof certified by the public recording office in which such Assignment has
been recorded or, if the original Assignment of Mortgage has not been returned
from the applicable public recording office, a true certified copy, certified by
the title insurer of the original Assignment together with a certificate of the
title insurer certifying that the original Assignment of Mortgage has been
delivered for recording in the appropriate public recording office of the
jurisdiction in which the Mortgaged Property is located.

         Section 6.   Originals, or copies thereof certified by the public
recording office in which such documents have been recorded, of each assumption,
extension, modification, written assurance or substitution agreements, if
applicable, or if the original of such document has not been returned from the
applicable public recording office, a true certified copy, certified by the
title insurer, of such original document together with certificate of Seller
certifying the original of such document has been delivered for recording in the
appropriate recording office of the jurisdiction in which the Mortgaged Property
is located.

         Section 7.   If the Mortgage Note or Mortgage or any other material
document or instrument relating to the Loan has been signed by a person on
behalf of the Mortgagor, the original power of attorney or other instrument that
authorized and empowered such person to sign bearing evidence that such
instrument has been recorded, if so required in the appropriate jurisdiction
where the Mortgaged Property is located (or, in lieu thereof, a duplicate or
conformed copy of such instrument, together with a certificate of receipt from
the recording office, certifying that such copy represents a true and complete
copy of the original and that such original has been or is currently submitted
to be recorded in the appropriate governmental recording office of the
jurisdiction where the Mortgaged Property is located), or if the original power
of attorney or other such instrument has been delivered for recording in the
appropriate public recording office of the jurisdiction in which the Mortgaged
Property is located.

         Section 8.   The original of any guarantee executed in connection with
the Mortgage Note.









C-2

--------------------------------------------------------------------------------

